RESTATED THIRD AMENDMENT TO
CREDIT CARD PROGRAM AGREEMENT

          This THIRD AMENDMENT TO CREDIT CARD PROGRAM AGREEMENT (this "Third
Amendment") is  restated on May 31, 2008, effective as of February 3, 2008 (the
"Effective Date"), by and among Macy's, Inc., f/k/a Federated Department Stores,
Inc., a Delaware corporation, ("Macy's, Inc."), FDS Bank, a federally-chartered
stock savings bank ("FDS Bank"), Macy's Credit and Customer Services, Inc.,
f/k/a FACS Group, Inc., an Ohio corporation ("MCCS"), Macy's Department Stores,
Inc., an Ohio corporation ("Macy's"), Bloomingdale's, Inc., an Ohio corporation
("Bloomingdale's") (collectively the "Macy's Companies"), and Department Stores
National Bank, a national banking association, as assignee of Citibank, N.A.
("Bank"). 

WHEREAS, the Macy's Companies and Bank are parties to a certain Credit Card
Program Agreement dated as of June 1, 2005, as amended pursuant to amendments
dated October 24, 2005 and May 19, 2006, respectively, and as further amended by
Letter Agreements effective December 18, 2006, March 22, 2007, April 6, 2007 and
June 1, 2007, respectively (as so amended, the "Program Agreement"), whereby
Bank and the Macy's Companies operate a credit card program (the "Program"), as
more fully described in the Program Agreement;

WHEREAS, the parties hereto desire to amend the Program Agreement in accordance
with Section 18.5 of the Program Agreement, effective as of the Effective Date.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

1.         Defined Terms.  Capitalized terms used without definition in this
Third Amendment have the meanings assigned to them in the Program Agreement.

2.         Amendments of Section 1.1. 

(a)        Section 1.1 of the Program Agreement is hereby amended by deleting
the definition of "Net Credit Sales" in Section 1.1 in its entirety and
substituting the following in its place:

"Net Credit Sales" means, for any Fiscal Year or Fiscal Month, an amount equal
to (i) gross credit sales on Accounts (including gift card sales, sales tax,
delivery charges, Licensee sales and any other amount included in the full
amount charged by Cardholders) during such Fiscal Year or Fiscal Month, minus
(ii) the sum of credits for returned goods and cancelled services and other
credits granted at the point of sale (such as concessions, discounts and
adjustments) on Accounts during such Fiscal Year or Fiscal Month."

                        (b)        Section 1.1 of the Program Agreement is
hereby amended by adding thereto the following new definition:

"Double Net Credit Sales" means, for any Fiscal Year or Fiscal Month, an amount
equal to Net Credit Sales during such Fiscal Year or Fiscal Month minus the sum
of back office credits granted during such Fiscal Year or Fiscal Month with
respect to (i) new Accounts, (ii) employee discounts on employee Accounts, and
(iii) charges for alterations, delivery services and gift wrap services that are
rebated for certain Cardholders."

3.         Amendment of Section (a) of Schedule 9.3(a).  Section (a) of Schedule
9.3(a) (FDS Compensation (for each Fiscal Month) ) of the Program Agreement (as
previously amended pursuant to the Second Amendment to Credit Card Program
Agreement) is hereby amended  by deleting the same in its entirety and
substituting the attached new Section (a) to Schedule 9.3(a) in its place.

4.         New Schedule 9.3 (a)(ii).  The Program Agreement is hereby amended by
adding a new Schedule 9.3 (a)(ii) attached hereto.

5.         Amendment of Section 18.12.         The Program Agreement is hereby
amended with respect to the addresses for Notice for Bank by removing the
addresses currently appearing for Bank and replacing them with the following:

If to Bank: 

Citibank, N.A.
c/o Department Stores National Bank
701 E. 60th North
Sioux Falls, South Dakota  57104
Attention:  David Zimbeck
Facsimile:  (605) 330-6745

With a copy to:

Citicorp Credit Services, Inc. (USA)
Attention:  General Manager
50 Northwest Point Blvd.
Elk Grove Village, Illinois  60007
Fax:  (224) 222-4024

With a copy to:

Citicorp Credit Services, Inc. (USA)
Attention:  Legal Department
50 Northwest Point Blvd.
Elk Grove Village, Illinois  60007
Fax:  (224) 222-4029

6.         Capacity; Authorization; Validity. 

             (a)        Macy's, Inc. hereby represents and warrants to Bank as
of the date hereof that: 

                        (i)  Each Macy's Company has all necessary corporate or
similar power and authority to (A) execute and enter into this Third Amendment
and (B) perform the obligations required of such Macy's Company hereunder and
the other documents, instruments and agreements to be executed and delivered by
such Macy's Company pursuant hereto.

                        (ii)  The execution and delivery by the Macy's Companies
of this Third Amendment and all documents, instruments and agreements executed
and delivered by the Macy's Companies pursuant hereto, and the consummation by
the Macy's Companies of the transactions specified herein, have been duly and
validly authorized and approved by all necessary corporate or similar actions of
the Macy's Companies.

                        (iii)  This Third Amendment (A) has been duly executed
and delivered by the Macy's Companies, (B) constitutes the valid and legally
binding obligation of the Macy's Companies, and (C) is enforceable against the
Macy's Companies in accordance with its terms (subject to applicable bankruptcy,
insolvency, reorganization, receivership or other laws affecting the rights of
creditors generally and by general equity principles including those respecting
the availability of specific performance).

(b)        Bank hereby represents and warrants to the Macy's Companies as of the
date hereof: 

            (i)         Bank has all necessary corporate or similar power and
authority to (A) execute and enter into this Third Amendment and (B) perform the
obligations required of it hereunder and the other documents, instruments and
agreements to be executed and delivered by Bank pursuant hereto. 

            (ii)        The execution and delivery by Bank of this Third
Amendment and all documents, instruments and agreements executed and delivered
by Bank pursuant hereto, and the consummation by Bank of the transactions
specified herein, has been duly and validly authorized and approved by all
necessary corporate or similar actions of Bank. 

            (iii)       This Third Amendment (A) has been duly executed and
delivered by Bank, (B) constitutes the valid and legally binding obligation of
Bank and (C) is enforceable against Bank in accordance with its terms (subject
to applicable bankruptcy, insolvency, reorganization, receivership or other laws
affecting the rights of creditors generally and by general equity principles
including those respecting the availability of specific performance).

7.         Effect of Amendment.  This Third Amendment is effective as of the
Effective Date and is hereby incorporated into and made a part of the Program
Agreement.  Except as amended by this Third Amendment, all terms and provisions
of the Program Agreement shall continue and remain in full force and effect and
binding upon the parties thereto.

 

8.         Binding Effect.  This Third Amendment shall be binding in all
respects and inure to the benefit of the successors and permitted assigns of the
parties hereto.

      9.         Governing Law.  This Third Amendment and all rights and
obligations hereunder, including matters of construction, validity and
performance, shall be governed by and construed in accordance with the laws of
the State of Delaware applicable to contracts made to be performed within such
State and applicable federal law.

10.       Counterparts/Facsimiles.  This Third Amendment may be executed in any
number of counterparts, all of which together shall constitute one and the same
instrument, but in making proof of this Third Amendment, it shall not be
necessary to produce or account for more than one such counterpart.  Any
facsimile of an executed counterpart shall be deemed an original.


IN WITNESS WHEREOF, each of the parties hereto has caused this Third Amendment
to be duly executed as of the date first above written.

 

Department Stores National Bank,



By:  /s/ Douglas C. Morrison
Name: Douglas C. Morrison
Title:    Citi Cards
            Vice President and Chief Fin. Officer
             Sioux Falls, SD

MACY'S, INC.

By:  /s/ Dennis J. Broderick
Name: Dennis J. Broderick
Title: SVP, General Counsel & Secretary

FDS BANK

By:  /s/ Teresa Huxel
Name: Teresa Huxel
Title: President

MACY'S CREDIT AND CUSTOMER SERVICE, INC.


By:  /s/ Teresa Huxel
Name: Teresa Huxel
Title:  SVP & CFO

MACY'S DEPARTMENT STORES, INC.

By:  /s/ Dennis J. Broderick
Name: Dennis J. Broderick
Title:  President

BLOOMINGDALES, INC.

By:  /s/ Dennis J. Broderick
Name: Dennis J. Broderick
Title: Vice President


Section (a) to Schedule 9.3 (a)
FDS Compensation
(for each Fiscal Month)

          a)         Monthly Net Credit Sale Share:  The compensation payable to
Macy's, Inc. on a monthly basis shall be reduced by an amount equal to the
product of the aggregate Net Credit Sale Share paid to FDS Bank pursuant to
Schedule 9.3(a)(i) during the preceding Fiscal Month multiplied by the
annualized Funding Cost for such Fiscal Month, divided by 360, and multiplied by
20.

                        Double Net Credit Sale Share. The compensation payable
to Macy's, Inc. on a monthly basis shall be further reduced by an amount that is
equal to the amount by which (i) the Monthly Net Credit Sale Share paid to FDS
Bank pursuant to Schedule 9.3(a)(i) during the preceding Fiscal Month exceeds
(ii) the Double Net Credit Sale Share.  This excess amount shall be included in
the calculation of the FDS Revenue Share.  As used herein, "Double Net Credit
Sale Share" means an amount determined in accordance with Schedule 9.3(a)(ii).


SCHEDULE 9.3(a)(ii)
FDS Compensation
Double Net Credit Sale Share

An amount equal to the sum of:

(i)         with respect to the prior Fiscal Month, an amount equal to 140 bps
of Double Net Credit Sales;

(ii)        with respect to the prior Fiscal Month, an additional amount equal
to 30 basis points of Double Net Credit Sales when the aggregate Net Credit
Sales exceed $24 billion in the current Fiscal Year (or, with respect to any
Fiscal Year in the Term that is less than twelve Fiscal Months, a pro rata
portion of $24 billion based upon the number of days in such Fiscal Year in the
Term).